ORDER
PER CURIAM.
The appellants, Missouri Union of Law Enforcement Local No. 57, Kenneth Un-ger, Marcella Unger, and Russell Craven, appeal the trial court’s grant of summary judgment regarding Hazelwood municipal charter provisions restricting political activity by city employees. No error of law appears. A written opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b)(5).